Citation Nr: 0621798	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-33 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the veteran.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April to November 1971, 
when he was killed in action in Vietnam. The appellant is the 
remarried widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant and the veteran were married in June 1971.

2.  The appellant's marriage to the veteran was terminated by 
his death in November 1971, and the appellant was 
subsequently awarded DIC benefits.

3.  The appellant remarried in February 1977 and has been 
married to the same spouse ever since; DIC benefits were 
terminated at the time her remarriage.

4.  At the time of her remarriage, the appellant was under 
the age of 57 years.


CONCLUSION OF LAW

The appellant is not eligible for VA DIC benefits as a matter 
of law.  38 U.S.C.A. § 103 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.50, 3.55 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome was controlled by the law, and the facts 
were not in dispute.  Livesay v. Principi, 15 Vet App 165, 
178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Restoration of Benefits

The appellant and the veteran were married in June 1971.  In 
November 1971 the veteran was killed in action while on 
active duty.  The appellant subsequently received DIC 
benefits, which were terminated upon her remarriage in 
February 1977.  

The appellant was born in July 1951, and was under 57 years 
old at the time of her remarriage.  She is currently married 
to the same spouse. 

The appellant acknowledges that she is under the age of 57, 
but argues that her DIC benefits should be restored when she 
reaches the age of 57, based on an amendment to Title 38 of 
the United States Code, effective January 1, 2004.  That 
amendment provided that the remarriage after age 57 of the 
surviving spouse of a veteran shall not bar the furnishing of 
benefits specified in paragraph (5) to such person as the 
surviving spouse of the veteran.  38 U.S.C.A. § 103(d)(2)(B).

The benefits listed under paragraph (5) are dependency and 
indemnity compensation, medical care for survivors and 
dependents of certain veterans, educational assistance, and 
housing loans.  Id. at (d)(5).

An individual, whose remarriage was before the date of the 
enactment of this amendment, and after the individual 
attained age 57, shall be eligible for such benefits if the 
individual submits an application no later than the end of 
the one year period of the enactment of the amendment.  Pub. 
L. No 108-183, 117 Stat. 2653 (2003).

The appellant did submit such an application.  However, it is 
clear that the appellant was under the age of 57 when she 
remarried.  She has not tried to claim otherwise.  As such, 
this amendment is not applicable to her.  The amendment 
clearly and unambiguously states that the remarriage has to 
take place after age 57.  

The Board notes that legislation is pending that would reduce 
the age requirement to 55; however, this legislation has no 
bearing on the instant appeal.  H.R. 1462, 109th Cong.(2005).

The appellant has advanced a number of equitable arguments as 
to why she should receive DIC when she reaches the age of 57.  
She has pointed out that she was only 20 when the veteran was 
killed, that she only received DIC for five or six years, and 
that her employment as a school teacher has prevented her 
from saving for retirement.  She also believes that she is 
being punished for the fact that she was young when the 
veteran died and for wanting to remarry to have a family and 
children.

Regardless of the merits of these arguments, payment of 
government benefits must be authorized by statute."  OPM v. 
Richmond, 496 U.S. 414, 424 (1990).  VA cannot grant a 
benefit that the appellant is not eligible to receive under 
law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994).  

No statute authorizes the payment of DIC in the appellant's 
circumstances.  Accordingly, the appellants claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Restoration of DIC benefits is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


